Exhibit 10.2

 

Summary of Annual Cash Bonus Plan

 

We have an annual cash incentive program that is designed to provide cash
incentive awards to our employees.  The following is a summary of the terms of
our annual cash incentive program, which we refer to as our cash bonus plan.

 

All regularly employed associates of our company, including our Named Executive
Officers, are eligible to participate in our cash bonus plan.  Each participant
in our cash bonus plan has a target award level that is equal to a specified
percentage of the participant’s annual base salary as of December 31 of the plan
year.  The percentage is determined by the participant’s job grade as of
December 31 of the plan year.  Actual payment to a participant under the cash
bonus plan may range from zero to 150% of the participant’s target award and is
based on our company performance during the plan year as compared to specified
company performance measures for plan year and on the participant’s performance
during the plan year as compared to specified individual performance goals for
that participant for such plan year.  The company performance measures account
for 60% of each participant’s target award and the individual performance goals
for a participant account for 40% of such participant’s target award.  Each
year, the compensation committee approves the company performance measures for
such plan year and assigns a percentage weighting to each measure, which
reflects the priority of such measure as determined by the compensation
committee.  When the compensation committee approves company performance
measures, it also approves minimum, target and maximum levels for each measure. 
The compensation committee makes the final determination of company performance
achievement for each plan year with respect to each measure following the end of
such plan year.

 

In determining payouts under our cash bonus plan, the compensation committee
determines a company performance bonus factor for each plan year by allocating
credits for each company performance measure in the following manner:

 

·                                no credit for a company performance measure
unless we achieve a minimum performance level;

 

·                                a credit of at least 50% but less than 100% of
the company performance measure if we achieve the minimum performance level but
do not achieve the target performance level;

 

·                                a credit of at least 100% but less than 150% of
the company performance measure if we achieve or exceed the target performance
level but do not attain the maximum performance level; and

 

·                                a credit of 150% of the company performance
measure if we achieve or exceed the maximum performance level.

 

Individual performance goals for each participant in our cash bonus plan other
than our chief executive officer and our president and chief operating officer
are determined by the executive officer or manager to whom the participant
reports.  Individual performance goals for our chief executive officer and our
president and chief operating officer are reviewed with our lead independent
director and the

 

--------------------------------------------------------------------------------


 

compensation committee.  For each individual performance goal, the Named
Executive Officer must accomplish at least 80% of the performance goal to
receive a cash bonus payment for such performance goal.  The compensation
committee makes the final determination of individual performance achievement
for each plan year for each of our Named Executive Officers with respect to each
individual performance goal following the end of such plan year.

 

The compensation committee has selected the following company performance
measures under our cash bonus plan for 2008:

 

·                                a minimum sales revenue for Angiomax in the
United States;

 

·                                the commercial launch of Cleviprex and minimum
sales revenue for Cleviprex in the United States;

 

·                                the development of our global organization,
with a primary focus on the European Union during 2008, including the ability to
operate in Germany, France, Italy and the United Kingdom, the approval to market
Angiox for ACS in the European Union, the complete transition of the
distribution of Angiox from Nycomed and a minimum sales performance in the
European Union with respect to Angiox;

 

·                                FDA approval of the sNDA that we filed in 2007
relating to an additional indication for Angiomax for an additional dosing
regimen in the treatment of ACS initiated in the emergency department;

 

·                                the completion of a 70% interim analysis of the
CHAMPION clinical trials relating to cangrelor by the end of the third quarter
of 2008; and

 

·                                a minimum earnings per share (before taxes) for
2008.

 

--------------------------------------------------------------------------------